112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sanders McDaniel CARTER, Appellant,v.Y. MONK, L.P.N., Cummins Unit, Arkansas Department ofCorrection;  D. Penick, Sgt., Cummins Unit,Arkansas Department of Correction, Appellees.
No. 95-4068.
United States Court of Appeals, Eighth Circuit.
May 1, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Sanders McDaniel Carter appeals from the final order of the United States District Court1 for the Eastern District of Arkansas, granting judgment to defendants following an evidentiary hearing in this 42 U.S.C. § 1983 action.  Carter claimed defendants were deliberately indifferent to his serious medical need in violation of the Eighth Amendment.  After carefully reviewing the record, including the hearing transcript, we affirm on the basis of the district court's order.  See 8th Cir.  R. 47B.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, adopting the findings and recommendations of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas